Name: Commission Regulation (EEC) No 1371/87 of 18 may 1987 amending Regulation (EEC) No 1308/87 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 5 . 87 Official Journal of the European Communities No L 130/ 11 COMMISSION REGULATION (EEC) No 1371/87 of 18 May 1987 amending Regulation (EEC) No 1308/87 on the supply of various lots of butteroil as food aid Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 6 (7) thereof, Whereas, by way of Regulation (EEC) No 1308/87 (3), the Commission has initiated a mobilization procedure for the supply of various lots of butteroil as food aid ; Whereas in the Annex to Regulation (EEC) No 1308/87 lot I relates to the delivery of 165 tonnes of butteroil and whereas the recipient has for the time being forgone the lot in question ; whereas the said delivery should conse ­ quently be cancelled ; HAS ADOPTED THIS REGULATION : Article 1 Lot I in Annexes I and II to Regulation (EEC) No 1308/87 is hereby deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 May 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 78, 20 . 3 . 1987, p . 1 . h) OJ No L 124, 13 . 5. 1987, p . 7 .